DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21 and 31 substantially recite new matter as follows: determine a correlation factor for the first channel and the second channel based on selected packets for the first channel and the second channel, wherein the selected packets correspond to different audio frames for the first channel and the second channel [emphasis added to identify new matter not taught in the specification].  The Examiner would like to point out that the term “audio frame” as a specific meaning in the art and refers to a block of data comprising N segments corresponding to N channels that are transmitted in the same timeslot (see Figure 3 and Paragraphs [0067]-[0070] on page 4 of ZHAO, US 20140088976 A1).  The Examiner would like to point out nowhere does the current Application use the term “audio frame”.  In fact, Figure 3 and paragraphs [0032]-[0041] on pages 8-11 of the Applicant’s specification teach that the term “frame” as used in the Applicant’s specification refers to a sub block of a Packet corresponding to a specific channel on which the sub block is transmitted, i.e, C1(n) is the nth frame of channel 1 in packet 601 of Figure 6 in the Applicant’s specification.  Furthermore, since the Applicant’s specification uses the term “frame” to refer to a sub block of a packet corresponding to a specific channel on which the sub block is transmitted, it is not clear what the term “audio frame” refers to, that is, whether it refers to the sub block frames taught in Applicant’s specification or whether refers to some other data structure not taught in the Applicant’s specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 31 substantially recite new matter as follows: determine a correlation factor for the first channel and the second channel based on selected packets for the first channel and the second channel, wherein the selected packets correspond to different audio frames for the first channel and the second channel [emphasis added to identify new matter not taught in the specification].  The Examiner would like to point out that the term “audio frame” as a specific meaning in the art and refers to a block of data comprising N segments corresponding to N channels that are transmitted in the same timeslot (see Figure 3 and Paragraphs [0067]-[0070] on page 4 of ZHAO, US 20140088976 A1).  The Examiner would like to point out nowhere does the current Application use the term “audio frame”.  In fact, Figure 3 and paragraphs [0032]-[0041] on pages 8-11 of the Applicant’s specification teach that the term “frame” as used in the Applicant’s specification refers to a sub block of a Packet corresponding to a specific channel on which the sub block is transmitted, i.e, C1(n) is the nth frame of channel 1 in packet 601 of Figure 6 in the Applicant’s specification.  Furthermore, since the Applicant’s specification uses the term “frame” to refer to a sub block of a packet corresponding to a specific channel on which the sub block is transmitted, it is not clear what the term “audio frame” refers to, that is, whether it refers to the sub block frames taught in Applicant’s specification or whether refers to some other data structure not taught in the Applicant’s specification.

For the purposes of advancing prosecution, the Examiner assumes that the applicant intended: determine a correlation factor for the 1st channel and the 2nd channel based on selected packets for the 1st channel and the 2nd channel wherein the selected packets correspond to different frames for the 1st channel and the 2nd channel.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
The claims use the term “audio frame” in newly amended claims, but the specification does not use the term “audio frame”.  Note: since the Applicant’s specification uses the term “frame” to refer to sub block’s of a packet and since the relationship between packets and an “audio frame" taught in the prior art (see the ZHAO patent, for example); it is not clear whether “audio frame” refers to the sub block “frames” taught in the Applicant’s specification or whether they refer to some other data structure not taught in the Applicant’s specification. Regardless of the Applicant’s intended use of “audio frame”, the use of the term renders the claims indefinite.
Correction to the claims is required.

Claim Objections
Claims 21 and 31 use the term “audio frame” in newly amended claims, but the specification does not use the term “audio frame”.  Note: since the Applicant’s specification uses the term “frame” to refer to sub block’s of a packet and since the relationship between packets and an “audio frame" taught in the prior art (see the ZHAO patent, for example); it is not clear whether “audio frame” refers to the sub block “frames” taught in the Applicant’s specification or whether they refer to some other data structure not taught in the Applicant’s specification. Regardless of the Applicant’s intended use of “audio frame”, the use of the term renders the claims indefinite.
Correction to the claims is required.


Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.

The Applicant contends “Applicant cannot find any disclosure, teaching, or suggestion in Zhao for calculating a correlation function between audio data corresponding to different audio frames of two channels or for using such a correlation function for inter-channel packet loss concealment”.

The Examiner would like to point out that claims 21 and 31 substantially recite new matter as follows: determine a correlation factor for the first channel and the second channel based on selected packets for the first channel and the second channel, wherein the selected packets correspond to different audio frames for the first channel and the second channel [emphasis added to identify new matter not taught in the specification].  The Examiner would like to point out that the term “audio frame” as a specific meaning in the art and refers to a block of data comprising N segments corresponding to N channels that are transmitted in the same timeslot (see Figure 3 and Paragraphs [0067]-[0070] on page 4 of ZHAO, US 20140088976 A1).  The Examiner would like to point out nowhere does the current Application use the term “audio frame”.  In fact, Figure 3 and paragraphs [0032]-[0041] on pages 8-11 of the Applicant’s specification teach that the term “frame” as used in the Applicant’s specification refers to a sub block of a Packet corresponding to a specific channel on which the sub block is transmitted, i.e, C1(n) is the nth frame of channel 1 in packet 601 of Figure 6 in the Applicant’s specification.  Furthermore, since the Applicant’s specification uses the term “frame” to refer to a sub block of a packet corresponding to a specific channel on which the sub block is transmitted, it is not clear what the term “audio frame” refers to, that is, whether it refers to the sub block frames taught in Applicant’s specification or whether refers to some other data structure not taught in the Applicant’s specification.

For the purposes of advancing prosecution, the Examiner assumes that the applicant intended: determine a correlation factor for the 1st channel and the 2nd channel based on selected packets for the 1st channel and the 2nd channel wherein the selected packets correspond to different transmission packets of an audio block of data for the 1st channel and the 2nd channel.

The Examiner would like to point out that paragraphs [0169]-[0187] on pages 9-10 and Figure 5 in ZHAO teaches determining a correlation factor for the 1st left channel  and the 2nd right channel based on selected packet/subblock L1 and selected packet/subblock R1 (paragraph [0174]) for the 1st left channel and the 2nd right channel wherein the selected transmission packets 1 and 2 correspond to different transmission frames/Data Packets 1 and 2 for the 1st left channel and the 2nd left channel.  Note: logical audio frames 1 and 2 are interleaved so that during transmission data from the same logical audio frames are transmitted in different transmission frames/transmission data packets.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-23, 25-27, 31-34 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO; Yunxuan et al. (US 20140088976 A1, hereafter referred to as ZHAO), Blessie et al. (E. Chandra Blessie, E. Karthikeyan; Sigmis: A Feature Selection Algorithm Using Correlation Based Method; Journal of Algorithms & Computational Technology, vol. 6, 3: pp. 385-394. , First Published September 1, 2012. Note: Blessie is primary used as a teaching reference; more specifically, page 389 of Blessie teaches that correlation can be determined to be significant/to exist for application purposes based on a threshold) and Banks; Jano et al. (US 20090079883 A1, hereafter referred to as Banks). 

Rejection of claims 21 and 31:
An audio device comprising: a receiver circuit configured to receive audio information comprising packets for a first channel and a second channel, the first channel being associated with the audio device (Figures 1, 4 & 6-8; and, Paragraphs [0092]-[0094] on page 5 in ZHAO clearly suggests a receiver circuit configured to receive audio information comprising packets for a first left channel and a second right channel, the first left channel being associated with the audio device); and a processor circuit configured to: determine a correlation factor for the first channel and the second channel (Figures 1, 4 & 6-8; and, Paragraphs [0179]-[0187] on pages 9-10 in ZHAO clearly suggests the processor circuit of Figure 7 configured to: determine a correlation factor for the first left channel and the second right channel), determine if the audio information comprises a lost packet (Figures 1, 4 & 6-8; and, Paragraphs [0178] on page 9 in ZHAO clearly suggests a processing circuit of Figure 7 configured to: determine if the audio information comprises a lost packet), and apply a concealment scheme to the audio information to conceal the lost packet, the concealment scheme being based on the second channel if the correlation factor is above a threshold (Figures 1, 4 & 6-8; and, Paragraphs [0202]-[0223] on pages 10-11 in ZHAO clearly suggests a processing circuit of Figure 7 configured to: apply a concealment scheme 806 to the audio information to conceal the lost packet, the concealment scheme being based on the second channel if the correlation factor is above a threshold; Note: paragraph [0110] teaches that if the correlation value approaches one than correlation exists; and, if correlation approaches zero, no correlation exists; one of ordinary skill in the art at the effective filing date of the invention would have recognized that a correlation value of zero indicates no correlation whereas a correlation value greater than zero represents the existence of some correlation; albeit, values near zero clearly represent an insignificant amount of correlation whereas values near one represent a significant amount of correlation; one of ordinary skill in the art at the effective filing date of the invention would have easily recognized the importance of using some threshold between zero and one for identifying when correlation between two values become significant, i.e., exists for application purposes; page 389 of teaching reference Blessie provides an example for determining when a correlation value becomes significant, i.e., exists for application purposes in a particular application). 
Note: paragraphs [0169]-[0187] on pages 9-10 and Figure 5 in ZHAO teaches determining a correlation factor for the 1st left channel  and the 2nd right channel based on selected packet/subblock L1 and selected packet/subblock R1 (paragraph [0174]) for the 1st left channel and the 2nd right channel wherein the selected transmission packets 1 and 2 correspond to different transmission frames/Data Packets 1 and 2 for the 1st left channel and the 2nd left channel.  Note: logical audio frames 1 and 2 are interleaved so that during transmission data from the same logical audio frames are transmitted in different transmission frames/transmission data packets.
.

However, ZHAO fails to explicitly teach a speaker. 
Banks, in an analogous, teaches a speaker communicating through a wireless medium (Fiqure 3 in Banks teaches wireless speakers 330, 340, 350, 360, 370 and 380). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ZHAO with the teachings of Banks. This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that such combination would have provided improved reception of multichannel data transmitted on the same physical channel (Note: ZHAO teaches multichannel data transmitted on the same physical channel and fault tolerance using correlation in the channels).


Rejection of claim 22:
Paragraph [0222] in ZHAO.

Rejection of claim 23:
Paragraphs [0123]-[0133] on pages 6-7 in ZHAO.

Rejection of claim 25:
Paragraph [0130] on page 7 in ZHAO teaches wherein to determine the correlation factor, the processor circuit is configured to evaluate packets of the first channel and the second channel over time to generate a mapping function/Integrated Compensation Parameter.

Rejection of claim 26:
Paragraph [0139] on page 7 in ZHAO.

Rejection of claim 27:
Paragraph [0180] on page 9 of ZHAO clearly suggests using error concealment to repair the first left channel using correlation dated of the second right channel.

Rejection of claim 32:
Figures 1, 4 and 6-8 in ZHAO clearly suggests a receiver circuit for an audio device configured to receive audio information comprising packets for a first audio left channel and a second right audio channel wherein the first channel is associated with the audio device. 
An audio device comprising: a receiver circuit comprising a processing device configured to receive audio information comprising packets for a first channel and a second channel, the first channel being associated with the audio device (Figures 1, 4 & 6-8; and, Paragraphs [0092]-[0094] on page 5 in ZHAO clearly suggests a receiver circuit configured to receive audio information comprising packets for a first left channel and a second right channel, the first left channel being associated with the audio device); and a processor circuit configured to: determine a correlation factor for the first channel and the second channel (Figures 1, 4 & 6-8; and, Paragraphs [0179]-[0187] on pages 9-10 in ZHAO clearly suggests the processor circuit of Figure 7 configured to: determine a correlation factor for the first left channel and the second right channel), determine if the audio information comprises a lost packet (Figures 1, 4 & 6-8; and, Paragraphs [0178] on page 9 in ZHAO clearly suggests a processing circuit of Figure 7 configured to: determine if the audio information comprises a lost packet), and apply a concealment scheme to the audio information to conceal the lost packet, the concealment scheme being based on the second channel if the correlation factor is above a threshold (Figures 1, 4 & 6-8; and, Paragraphs [0202]-[0223] on pages 10-11 in ZHAO clearly suggests a processing circuit of Figure 7 configured to: apply a concealment scheme 806 to the audio information to conceal the lost packet, the concealment scheme being based on the second channel if the correlation factor is above a threshold; Note: paragraph [0110] teaches that if the correlation value approaches one than correlation exists; and, if correlation approaches zero, no correlation exists; one of ordinary skill in the art at the effective filing date of the invention would have recognized that a correlation value of zero indicates no correlation whereas a correlation value greater than zero represents the existence of some correlation; albeit, values near zero clearly represent an insignificant amount of correlation whereas values near one represent a significant amount of correlation; one of ordinary skill in the art at the effective filing date of the invention would have easily recognized the importance of using some threshold between zero and one for identifying when correlation between two values become significant, i.e., exists for application purposes; page 389 of teaching reference Blessie provides an example for determining when a correlation value becomes significant, i.e., exists for application purposes in a particular application). 
The Examiner would like to point out that paragraphs [0169]-[0187] on pages 9-10 and Figure 5 in ZHAO teaches determining a correlation factor for the 1st left channel  and the 2nd right channel based on selected packet/subblock L1 and selected packet/subblock R1 (paragraph [0174]) for the 1st left channel and the 2nd right channel wherein the selected transmission packets 1 and 2 correspond to different transmission frames/Data Packets 1 and 2 for the 1st left channel and the 2nd left channel.  Note: logical audio frames 1 and 2 are interleaved so that during transmission data from the same logical audio frames are transmitted in different transmission frames/transmission data packets.
However, ZHAO fails to explicitly teach a speaker. 
Banks, in an analogous, teaches a speaker communicating through a wireless medium (Fiqure 3 in Banks teaches wireless speakers 330, 340, 350, 360, 370 and 380). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ZHAO with the teachings of Banks. This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that such combination would have provided improved reception of multichannel data transmitted on the same physical channel (Note: ZHAO teaches multichannel data transmitted on the same physical channel and fault tolerance using correlation in the channels).

Rejection of claim 33:
Paragraph [0222] in ZHAO.

Rejection of claim 34:
Paragraphs [0123]-[0133] on pages 6-7 in ZHAO.

Rejection of claim 36:
Paragraph [0130] on page 7 in ZHAO teaches wherein to determine the correlation factor, the processor circuit is configured to evaluate packets of the first channel and the second channel over time to generate a mapping function/Integrated Compensation Parameter.

Rejection of claim 37:
Paragraph [0139] on page 7 in ZHAO.

Rejection of claim 38:
Paragraph [0180] on page 9 of ZHAO clearly suggests using error concealment to repair the first left channel using correlation dated of the second right channel.

Claim(s) 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO; Yunxuan et al. (US 20140088976 A1, hereafter referred to as ZHAO), Blessie et al. (E. Chandra Blessie, E. Karthikeyan; Sigmis: A Feature Selection Algorithm Using Correlation Based Method; Journal of Algorithms & Computational Technology, vol. 6, 3: pp. 385-394. , First Published September 1, 2012. Note: Blessie is primary used as a teaching reference; more specifically, page 389 of Blessie teaches that correlation can be determined to be significant/to exist for application purposes based on a threshold), Banks; Jano et al. (US 20090079883 A1, hereafter referred to as Banks) and Lawlor et al. (US 5353059 A, hereafter referred to as Lawlor).

Rejection of claims 30 and 40:
Figures 7-8 in ZHAO clearly suggest determining a correlation factor in a correlation judging unit at the receiving data from a decoding unit.
Figure 1 in Lawlor, in an analogous art, teaches de-interleaving prior to concealment processing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine ZHAO and Banks with the teachings of Lawlor by including de-interleaving packets prior to determining a correlation factor.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that including de-interleaving packets prior to determining a correlation factor would have reduced the impact of burst errors (column 7, lines 33-39 in Lawlor).

Allowable Subject Matter
Claims 24, 28-29, 35 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112